Judgment unanimously affirmed. Memorandum: The trial court did not err in rejecting defendant’s request for instructions on intoxication and the defense of justification. The record, viewed in the light most favorable to the defendant (see, People v Padgett, 60 NY2d 142), reveals nothing from which the jury could rationally conclude that defendant believed he was threatened with deadly physical force or that defendant sought to withdraw from the encounter or that his reactions were those of a reasonable man acting in self-defense (see, Penal Law § 35.15; People v Reynoso, 73 NY2d 816, 818, habeas corpus denied sub nom. Reynoso v Leonardo, 735 F Supp 134, affd 916 F2d 709). Also, there was no evidence from which the jury could reasonably conclude that defendant’s mental or physical faculties were impaired by alcohol (see, People v Rodriguez, 76 NY2d 918; People v Perry, 61 NY2d 849, 850).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Wayne County Court, Strobridge, J.—manslaughter, first degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.